DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                       KSENYA KRYLIOUK,

                             Appellant,

                                 v.

BELL TOWER SHOPS LLC; MADISON MARQUETTE LEASING, INC.;
            and ANDY FRAIN SERVICES, INC.,

                             Appellees.


                          No. 2D21-1695



                        September 21, 2022


Appeal from the Circuit Court for Lee County; Joseph C. Fuller, Jr.,
Judge.

Mikel R. Kinser, Joseph R. North and Joseph R. North, Jr., of The
North Law Firm, P.A., Fort Myers, for Appellant.

P. Brandon Perkins of Campbell Conroy & O'Neil, Plantation, for
Appellee Bell Tower.

Ezequiel Lugo of Bank Lopez Gassler, P.A., Tampa, for Appellee
Madison.

No appearance for remaining Appellee.
PER CURIAM.

     Affirmed.


CASANUEVA, SILBERMAN, and LaROSE, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2